Title: To George Washington from Alexander Spotswood, 21 September 1795
From: Spotswood, Alexander
To: Washington, George


          
            Dear Sir
            Monday September 21st 1795
          
          While in Kentucky Major Lewis, shewed me two surveys of lands laying on Ruff creek a water of green river with the plotts anexed. to wit—one of 3000 acrces Begining 120. poles below the mouth of short creek, & runing across the 1st large South Branch of sd creek, then by Various lines until it Strikes Andrew Woodrows 300 acrce Survey, which runs into the above tract and Includes the 2d falls of Ruff.
          The other 2000 acrces, begining 120 pole below short creek—Bounded by the first line of the above Survey; thence runining Sundry lines until it hits the creek—thence up to the begining. these lands Majr Lewis informed me you had purchased of Genl Lee abt 5 yrs past—and that they were for Sale.
          I then informed him that these two Identical tracts, I did

purchase last february from genl Lee, paid him for the Same; and had a General Warantee made me for the Sd lands, under Coppies from Skinners original pattents for Said land—& his original deed to Genl Lee.
          On my comeing into Virginia I told Majr Lewis, that I did not doubt, but that yr title to these lands was better than mine—and wished him to postpone writeing you on the Subject until I had seen Lee—this request he refused. Sometime after he shewed me yr letter; in answer to his, Wherein you did not think it possible that Genl Lee could be so lost to all Sense of honr and that there certainly must be Some mistake in the Bussiness; and it appeared to me from the manner in which you expressed yourself that you thought the mistake was on my Side, which I confess hurts me much—forever haveing had respect to mine own honr God forbid, that I should ever Say Any thing on Slight grounds, to effect that of another man—particularly one Who Seems to have yr confidence; and who has filled exalted Stations.
          That he Sold you these lands is certain, that he Sold them to me and got pd is as certain; and as land is a thing, never to be forgotton when Once sold, I leave it to you to determine, what could be his motives for this double Sale.
          On my Broaching this Subject to Lee—he wished my Silence in the Bussiness promiseing, to adjust the matter with you, to my Satisfaction; (I have complied with his wishes,[)] nor should I have mentioned the matter now—But from a letter dated 24. Septr 1795 and which I received yesterday (he writes thus[)].
          The President was so good, as to remove all difficulty; by Telling me, he would receive other lands.
          And then requests my attendance in Fredericksburg; On the 3d of october, then, and there, to convey my lands to him.
          But this last request of his I shall not Comply with, until I receive from under yr hand, a relinquishment of your wright to the Above lands, in my favour; at the Same time I will thank you ⟨Say⟩ the title Lee made you to these lands—(because) if by deed, and recorded, yr wright is Superior to mine; In which case, if Lee is not fully prepared to Settle the bussiness, finally; I must take Security for his Selling the Bussiness at a future day—(if yr wright is by pattent Taken out in yr own name; please to Say from what office, whether the Land office in Virginia, or Kentucky[)]—in either case my wright will be then Superior to yrs—and will make it Unnecessary for me to ask Security of Lee.
          
          But if on the contrary you do wish to keep the lands—and my wright should prove Superior to yrs—I am ready to give them up, on Lees Makeing me compensation—for from the Respect and Esteem I have for you; you shall be the last man in the world, that I would purchase a dispute with.
          The papers I hold—are coppies of Skinners original pattents, which grants him the Above lands—as assignee, I think, of John and George may, who was assignee of John Saunders; and Skinners original deed for the Above lands, to Lee—do you possess—the original pattent granted to Skinner—[(]if you do not) this pattent must be enquired after.
          Should you relinquish yr claims to these lands, & the purchase of Andrew Woodrows 300 acrce Survey is made for you—will thank you to let me have it—your Answer in the course of this Week will Oblige dr Sr yr Sincerely Afft. Hble St
          
            A. Spotswood
          
        